DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/510,279 filed on July 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/08/2021 responding to the Office action mailed on 04/08/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-10 and 12.

Allowable Subject Matter           
Claims 1-10 and 12 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claim 1, the prior art of record Huang (US 2019/0131428) discloses most aspects of the claimed invention.  However, with respect to claim 1 Huang does not disclose that “after forming the plurality of dummy gate openings, removing a portion of each first initial isolation structure along a width direction of the plurality of fin structures to form a first isolation structure, wherein along the width direction of the plurality of fin structures, the first isolation structure has a top dimension smaller than a bottom dimension”.
4Customer No.: 31561Docket No.: 83982-US-PAApplication No.: 16/509,516Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814